Case 14-05659        Doc 61     Filed 03/11/19     Entered 03/11/19 15:04:10          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 05659
         Angela Marie Clay

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/21/2014.

         2) The plan was confirmed on 05/21/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/21/2014, 05/21/2014, 01/11/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/18/2017.

         5) The case was Completed on 10/03/2018.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $12,262.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-05659             Doc 61         Filed 03/11/19    Entered 03/11/19 15:04:10                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $24,024.00
           Less amount refunded to debtor                                $908.02

 NET RECEIPTS:                                                                                          $23,115.98


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,580.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $935.93
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,515.93

 Attorney fees paid and disclosed by debtor:                         $420.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Action Payday                           Unsecured         400.00           NA              NA            0.00       0.00
 American Web Loans                      Unsecured         450.00           NA              NA            0.00       0.00
 Americredit Financial Ser Inc           Secured        1,100.00           0.00        1,100.00          38.19     17.73
 City of Chicago Department of Revenue   Unsecured      3,431.00       4,030.40        4,030.40      4,030.40        0.00
 Columbia House DVD CLUB                 Unsecured         116.00           NA              NA            0.00       0.00
 Comcast Cable Communications            Unsecured         574.00           NA              NA            0.00       0.00
 Cook County Treasurer                   Secured             0.00           NA              NA            0.00       0.00
 Debt Recovery Solutions                 Unsecured         448.00        448.42          448.42        448.42        0.00
 Department Of Education                 Unsecured     26,261.00     27,079.75        27,079.75      1,254.10        0.00
 Dependon Collection Service             Unsecured         615.00           NA              NA            0.00       0.00
 First Premier Bank                      Unsecured         545.00      2,473.00             NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured         172.00        172.32          172.32        172.32        0.00
 Jefferson Capital Systems LLC           Unsecured      2,845.00       1,974.21        1,974.21      1,974.21        0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        284.84          284.84        284.84        0.00
 Midland Credit Management               Unsecured      1,169.00            NA              NA            0.00       0.00
 NCEP LLC                                Unsecured            NA           0.00          399.60        399.60        0.00
 NCEP LLC                                Secured        6,701.00       7,100.60        6,701.00      6,701.00     524.32
 Ocwen Loan Servicing LLC                Secured      123,188.00    133,622.01       133,622.01           0.00       0.00
 Ocwen Loan Servicing LLC                Secured        6,804.92         400.88          400.88        400.88        0.00
 Premier Bankcard                        Unsecured         429.00        429.82          429.82        429.82        0.00
 Premier Bankcard                        Unsecured         472.00        471.78          471.78        471.78        0.00
 Premier Bankcard                        Unsecured           0.00        471.78          471.78        471.78        0.00
 Quantum3 Group                          Unsecured           0.00         29.80           29.80          29.80       0.00
 Quantum3 Group                          Unsecured           0.00        223.70          223.70        223.70        0.00
 Resurgent Capital Services              Unsecured           0.00        727.16          727.16        727.16        0.00
 University of Chicago CU                Unsecured      4,003.00            NA              NA            0.00       0.00
 University of Chicago Med Ctr           Unsecured      4,390.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-05659        Doc 61      Filed 03/11/19     Entered 03/11/19 15:04:10             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $133,622.01              $0.00             $0.00
       Mortgage Arrearage                                   $400.88            $400.88             $0.00
       Debt Secured by Vehicle                            $7,801.00          $6,739.19           $542.05
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $141,823.89          $7,140.07           $542.05

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $36,743.58         $10,917.93              $0.00


 Disbursements:

         Expenses of Administration                             $4,515.93
         Disbursements to Creditors                            $18,600.05

 TOTAL DISBURSEMENTS :                                                                     $23,115.98


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
